Citation Nr: 0513064	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  99-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for 
spondylolisthesis of L5-S1 with instability, currently 
evaluated at 40 percent.

2.  Entitlement to a total evaluation based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.  In 
December 2001 and July 2003, the Board remanded the case for 
additional development.  That development has been 
accomplished and case is once again before the Board for 
review.  

The Board notes that at a January 2004 VA examination, the 
veteran reported that he had mild bowel incontinence on 
occasion.  It is unclear as to whether he was relating such a 
disorder to his service-connected low back disability.  This 
matter is therefore referred to the RO for appropriate 
clarification and action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's spondylolisthesis of L5-S1 with instability 
is manifested by limitation of motion of the lumbosacral 
spine; pain in the lower back with radiation to the knees; 
deep tendon reflexes of 1+; and X-ray evidence showing marked 
narrowing of the L2-3 disc space with associated subcortical 
sclerosis and osteophytes.

3.  The veteran's only service-connected disability involves 
spondylolisthesis of L5-S1 with instability, rated as 60 
percent disabling.

4.  The veteran last worked in 1975, has a high school 
degree, and has worked primarily as a machinist.  

5.  The veteran's service-connected disability involving 
spondylolisthesis of L5-S1 with instability precludes all 
forms of substantially gainful employment consistent with 
his educational background and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for 
spondylolisthesis of L5 - S1 with instability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293 (as in effect both prior to and on and after 
September 23, 2002) and 5243 (as in effect on and after 
September 26, 2003).

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability evaluation for 
his service-connected spondylolisthesis of L5-S1 with 
instability.  He also claims that he is entitled to a TDIU 
because he is unable to secure or maintain gainful employment 
because of his service-connected back disability.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decisions 
issued in December 1998 and April 2002, statements of the 
case (SOC) issued in July 1999 and July 2002, supplemental 
statements of the case (SSOC) issued in March 2001 and April 
2002, as well as letters by the Appeals Management Center 
(AMC) dated in December 2003 and February 2004.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC's and SSOC's notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letters by AMC notified the veteran of the division of 
responsibility between himself and VA in obtaining evidence 
needed to substantiate his claims.  The Board notes that not 
all letters were provided prior to the initial RO 
adjudication of his claim, as required by the recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R.  § 
3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the VCAA notice.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005). 

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The Board notes that the 
veteran's spine was examined by VA in August 1998 and January 
2004, which appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Spondylolisthesis of L5 - S1 
with Instability

The record shows that the veteran was treated in service for 
spondylolisthesis of the lumbar spine with low back pain.  As 
a result, in a July 1966 rating decision, the RO granted 
service connection and assigned a 10 percent evaluation for 
spondylolisthesis at L5-S1 with instability of the 
lumbosacral spine.  This disability evaluation was eventually 
increased to the 40 percent level.  The veteran now claims 
that he is entitled to an evaluation in excess of 40 percent 
for his spondylolisthesis of L5-S1 with instability.

A.  Factual Background

An August 1990 decision awarded the veteran Social Security 
Administration (SSA) benefits.  In that decision, it was 
noted that the veteran had not engaged in substantial gainful 
activity since June 1975, and that his disabilities included 
severe low back pain, chronic obstructive pulmonary disease 
(COPD), and an alcohol addiction disorder.  However, the 
primary and secondary diagnoses listed in the disability 
determination sheet were COPD and alcohol addiction.  In an 
updated disability determination sheet dated in February 
2000, the primary diagnosis was peripheral vascular/artery 
disease, with a secondary diagnosis of COPD - chronic 
pulmonary insufficiency. 

The Board reviewed VA outpatient treatment records dated from 
1996 to 1998, several of which pertain to treatment for the 
veteran's back disability.  In October 1996, the veteran 
reported low back pain with shooting pains down both lower 
extremities.  A physical examination revealed mild spasms.  
In April 1997, the veteran was seen for complaints of low 
back pain and subluxation at L2-L3.  The diagnostic 
assessment was L2-L3 subluxation.  In November 1997, the 
veteran was admitted after reporting a sudden onset of left 
popliteal and left calf pain.  The problem was identified as 
left popliteal artery occlusion.  As a result, a femoral 
posterior tibial artery bypass was performed.  In December 
1997, the veteran underwent a left below-the-knee amputation.  
Treatment records throughout 1998 show treatment for advanced 
vascular disease. 

The veteran was afforded a VA examination in August 1998 in 
connection with his claim for increased compensation 
benefits.  At that time, the veteran reported low back pain 
as well as weakness, fatigability, and lack of endurance.  He 
described a sharp wrenching-type pain and spasms in his lower 
back.  He identified sitting as the predominant precipitating 
factor.  It was noted that the veteran had other medical 
issues, including a femoral artery bypass grafting in 
September 1997 and a left below-the-knee amputation in 
December 1997.  He reported that pain in his back had 
increased following the amputation.  It was further noted 
that he was waiting for a prosthesis to be fitted and was 
trying to use a walker.  He also indicated that wearing a 
back corset helped a little bit.  He explained that he 
stopped working as a machinist over 10 years ago because he 
was unable to work around heavy machinery while on pain 
medication.  

On physical examination, the veteran was able to stand while 
holding onto a walker.  Pain was present with palpation of 
the lumbar region, with the right side worse than the left.  
No noticeable muscle deformity was present.  The veteran was 
able to rotate his spine 10 degrees to the left and 18 
degrees to the right.  He reported pain on motion.  
Additional range-of-motion testing could not be performed 
because of balance problems while trying to stand on one leg.  
The veteran reportedly grimaced while reporting a lot of 
increased pain on motion.  Tight muscle spasms were observed 
in the left lumbar region.  The examiner noted that an April 
1997 X-ray report revealed spondylolysis at the L5 level, 
with grade I spondylolisthesis, which had not changed 
appreciably with flexion or extension.  Also identified was 
moderate to severe degenerative joint disease at the L2 and 
L3 level with retrolisthesis of L2 on L3, which measured 
approximately 6 mm; no additional subluxation was seen with 
flexion or extension.  The examiner concluded with a 
diagnosis of back pain with moderate to severe degenerative 
disc disease of the lumbar spine with diffuse 
demineralization of the lumbar spine presently compounded by 
the left below-the-knee amputation. 

When examined by VA in January 2004, the veteran estimated 
that his back pain was between 6 and 8 on a pain scale from 1 
to 10.  However, he indicated that pain reached 10 on the 
night prior to the examination.  He explained that the pain 
was located in the low back and radiated into the buttocks 
and down to both knees.  He also reported mild bowel 
incontinence when unable to get to the bathroom quickly.  He 
said that anything could precipitate the pain, especially 
prolonged sitting.  He reported that pain increased 
significantly after sitting for about 20 to 30 minutes.  He 
said he occasionally wore a back brace, which provided a bit 
of support but had the potential to make it worse.  He said 
he used either a wheelchair or a cane to ambulate.  He 
explained that he could walk about 50 feet, but only 20 to 30 
feet if he was carrying something.  He reported occasional 
unsteadiness but denied recent falls.  He said he would have 
to park his car a few feet from his camp when he went 
hunting.  He would then hunt from the camp and had someone 
else take care of his prey.  

A physical examination revealed that the veteran's 
lumbosacral spine demonstrated flexion of 36 degrees, with 
pain beginning at 28 degrees; extension of 10 degrees; left 
bending of 12 degrees and right bending of 20 degrees, with 
the veteran groaning due to pain; and left rotation of 40 
degrees and right rotation of 42 degrees, with pain beginning 
at 30 degrees in both directions.  Straight leg raising was 
20 degrees on the right with pain.  Deep tendon reflexes in 
the right patella were 1+.  X-rays of the spine revealed 
marked narrowing of the L2-3 disc space with associated 
subcortical sclerosis and osteophytes; marked narrowing of 
the T11-12 disc space; a linear lucency projected through the 
anterior/inferior T11 vertebral body, which likely reflected 
a lumbus vertebrae or less likely an old fracture; however, 
no acute fracture was identified.  X-rays also showed diffuse 
decreased bone density, mild retrolisthesis of L2 on L3, mild 
anterior listhesis of L5 on S1, and a deformity of the 
posterior elements of L5 as on the prior examination.  

The examiner diagnosed the veteran with back strain with 
spondylolisthesis of long-standing duration, and L2-3 
degenerative disc disease and degenerative joint disease with 
radiculopathy.  The examiner also noted the veteran's history 
of a left below-the-knee amputation, a left total hip 
replacement, myocardial infarction, peripheral vascular 
disease with a question of a stroke, coronary artery disease, 
chronic diarrhea, and COPD.  The examiner concluded that the 
veteran's "[b]ack pain and instability precludes performing 
substantially gainful employment.  His low level of 
functioning at present with just activities of daily living 
suggest inability to find substantial gainful employment."

In a February 2004 letter, the AMC requested that the veteran 
submit a statement from his doctor concerning any treatment 
for incapacitating episodes due to his back disability and 
the duration of any such episodes.  The veteran responded by 
submitting treatment records from R.D., D.O., dated from 
March 2003 to March 2004.  These records, in essence, 
document the veteran's complaints of low back pain and 
difficulty ambulating.  Spasms were also present in the 
paralumbar area.  Objectively, Homan's sign was consistently 
negative, with no significant neurological problems shown.  
The diagnoses included chronic disc disease and chronic pain 
syndrome.  However, none of these records mentions 
incapacitating episodes due to low back pain. 

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's back disability is currently evaluated under 
Diagnostic Code (DC) 5292 for limitation of motion of the 
lumbar spine.  When the RO initially evaluated the veteran's 
back disability, 40 percent was the maximum rating provided 
under DC 5292 for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292.  

The veteran was also notified of the provisions of DC 5293, 
for intervertebral disc syndrome.  Prior to September 23, 
2002, DC 5293 provided a 40 percent evaluation for severe 
intervertebral disc syndrome, featuring recurring attacks 
with intermittent relief.  A 60 percent evaluation was 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

1.  September 2002 Amendment

The first amendment pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).

A 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, DC 8520 (2004).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

2.  August 2003 Amendment

VA also amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a).  The revised rating criteria became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Although the latest amendment purported to make only 
editorial, not substantive changes to the criteria for 
evaluating intervertebral disc syndrome that became effective 
in 2002, the notes defining incapacitating episode and 
chronic orthopedic and neurologic manifestations were 
initially apparently deleted.  They have since been re-
inserted into the rating schedule somewhat revised.  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are still to be separately rated under an 
appropriate diagnostic code.  38 C.F.R. § 4.71(a) Note (1) 
preceding Diagnostic Codes 5235-5242; see also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (2), as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Further, Note (1) 
to Diagnostic Code 5243 (formerly Diagnostic Code 5293) now 
reads that for purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  Note (2) now provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (2).  

Consequently, the revised criteria effective September 2002 
and September 2003 provide that, in addition to evaluating 
disc disease based on incapacitating episodes, disc disease 
may also be evaluated by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, with evaluations for all disabilities, and 
assigning whichever method results in the higher evaluation.  

As to the General Rating Formula for Diseases and Injuries of 
the Spine, the new regulations provide the following rating 
criteria: 

A 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine.

A 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  

A 30 percent evaluation is assigned when forward flexion of 
the cervical spine 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.

A 20 percent evaluation required forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

38 C.F.R. § 4.71 (2004).  The revised rating criteria under 
the General Formula for Diseases and Injuries of the Spine 
also provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In addition to applicable schedular criteria, VA is required 
to consider whether an increased evaluation could be assigned 
on the basis of functional loss due to pain and/or weakness, 
to the extent that any such symptoms are supported by 
adequate pathology.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  
Regulation 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Regulation 4.45 
states that to determine the factors causing disability of 
the joints inquiry must be directed toward, inter alia, 
"[p]ain on movement".  38 C.F.R. § 4.45(f).  Thus, pain on 
use is as important in rating a low back disability as is 
limitation of motion, since "functional loss caused by either 
factor should be compensated at the same rate.  


C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's overall disability picture 
more nearly approximates the criteria required for a 60 
percent evaluation under DC 5293, the criteria formerly in 
effect for evaluating intervertebral disc syndrome.  The 
veteran has consistently reported radicular symptoms in both 
lower extremities to the knees.  At his August 1998 
examination, the veteran described a sharp wrenching-type 
pain in his lower back, as well as weakness, fatigability, 
and lack of endurance.  The examiner observed the veteran 
grimacing due to pain on motion, and identified tight muscle 
spasm in the left lumbar region.  The examiner then 
characterized the veteran's degenerative joint disease at L2-
L3 as moderate to severe.  Medical evidence also shows 
objective evidence of subluxation at the L2-L3 level.  On 
most recent VA examination, there was significant limitation 
of motion with pain.  Further, straight leg raising was to 20 
degrees with complaint of pain.  Notably, the right patella 
deep tendon reflex was 1+, and the examiner noted that the 
veteran complained of pain of 8 to 9 on a scale of 10 post-
goniometry examination.  The examiner noted that x-rays 
showed marked narrowing of the L2-L3 disc space with 
associated subcortical sclerosis and osteophytes.  Diffuse, 
decreased bone density was noted as well as mild 
retrolisthesis of L2 on L3 and mild anterior listhesis of L5 
on S1.  Deformity of the posterior elements of L5 were also 
noted.  Finally, although Dr. R.D. found no significant 
neurological findings between March 2003 and 2004, the 
January 2004 VA examiner concluded that the veteran had 
longstanding back strain with spondylolisthesis of L5-S1 and 
L2-L3 degenerative disc and joint disease with radiculopathy, 
and concluded that the veteran's back pain and instability 
was of a degree that would preclude substantially gainful 
employment. 

In light of these findings, the Board finds that the evidence 
establishes that the disability picture for the veteran's 
back disability more nearly approximates the criteria for a 
60 percent evaluation under DC 5293, for pronounced 
intervertebral disc syndrome, with consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59; DeLuca, supra; VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262.  See 38 C.F.R. § 4.7; see also Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Accordingly, a 60 percent 
evaluation for spondylolisthesis of L5-S1 with instability is 
granted.

In reaching this decision, the Board finds that an evaluation 
in excess of 60 percent is not warranted under applicable 
rating criteria.  Under the old criteria, the Board 
acknowledges that higher evaluations for back disabilities 
are provided pursuant to DC 5285 (residuals of a fractured 
vertebra) and 5286 (ankylosis of the spine).  38 C.F.R. 
§ 4.71a.  However, the evidence of record does not indicate 
that the veteran's service-connected disability includes a 
fracture of the lumbar spine or ankylosis.  

The Board also finds that an evaluation in excess of 60 
percent is not warranted under the revised rating criteria 
for evaluation limitation of motion of the thoracolumbar 
spine.  In this case, no medical evidence shows unfavorable 
ankylosis of the entire spine, as required for a 100 percent 
evaluation under the revised criteria.  Indeed, range-of-
motion testing in January 2004 revealed flexion to 36 
degrees; extension to 10 degrees; right and left lateral 
bending from 20 to 12 degrees, respectively; and right and 
left rotation to 42 and 40 degrees, respectively.  In short, 
these findings clearly preclude an evaluation in excess of 60 
percent under the revised rating criteria for range of 
motion. 

An evaluation higher than 60 percent is also not warranted 
under the revised rating criteria for intervertebral disc 
syndrome as a 60 percent rating is the maximum schedular 
evaluation available.  

As for separately evaluating and combining the orthopedic and 
neurologic manifestations of the veteran's service-connected 
back disability, as noted above, the orthopedic 
manifestations of the veteran's service-connected back 
disability would equate to severe limitation of motion with 
flare-ups, or 40 percent under the old rating schedule.  This 
disability would also equate to a 20 percent evaluation under 
the new General Rating Formula for Disease and Injuries of 
the Spine.  However, at most, the findings show service-
connected low back symptoms that equate to no more than 
moderately severe sciatic neuropathy or a 40 percent 
evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
As such a combined evaluation in excess of 60 percent would 
not be available if the orthopedic and neurological 
symptomatology were separately evaluated.  See 38 C.F.R. 
§ 4.25 (2004).   

In conclusion, the Board finds that the evidence supports a 
60 percent evaluation for the veteran's service-connected 
spondylolisthesis of L5-S1 with instability.  However, the 
preponderance of the evidence is against an evaluation higher 
than 60 percent. 

III.  TDIU

The veteran claims he is unable to secure or maintain 
substantially gainful employment because of his service-
connected spondylolisthesis of L5-S1 with instability.  For 
the reasons that follow, the Board agrees. 

The veteran may be awarded a total disability rating based 
upon individual unemployability upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R.          §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R.           § 4.16(b).

In this case, the veteran's only compensable service-
connected disability is his spondylolisthesis of L5-S1 with 
instability, evaluated as 60 percent disabling by virtue of 
this decision, thereby rendering the veteran initially 
eligible for individual unemployability.  See 38 C.F.R. 
§ 4.25, Table I (2004).

The Board finds that the veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected spondylolisthesis of L5-S1 with instability.  The 
record shows that the veteran has a high school education and 
last worked in 1975 as a machinist.  The veteran claims that 
he is no longer able to work as a machinist because of his 
severe low back pain.  

The Board notes that medical evidence supports the veteran's 
claim.  When examined by VA in January 2004, the examiner 
concluded that the veteran's "[b]ack pain and instability 
precludes [sic] performing substantially gainful employment.  
His low level of functioning at present with just activities 
of daily living suggest inability to find substantial gainful 
employment."  In providing this opinion, the examiner was 
well aware of the veteran's numerous nonservice-connected 
disabilities, including a left below-the-knee amputation, a 
left total hip replacement, myocardial infarction, peripheral 
vascular disease with a question of a stroke, coronary artery 
disease, chronic diarrhea, and COPD.  

Thus, the Board finds that the evidence of record, when 
viewed in its entirety and with consideration of the 
veteran's limited education and work experience, indicates 
that he is essentially unemployable due to his service-
connected spondylolisthesis of L5-S1 with instability.  
Therefore, a TDIU is granted. 


ORDER

A 60 percent evaluation for spondylolisthesis of L5-S1 with 
instability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A total disability rating based on individual unemployability 
by reason of a service-connected disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


